Citation Nr: 1209989	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-22 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left wrist disability to include Kienbock's disease.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel











INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to May 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of a Department of Veterans Affairs (V A) Regional Office (RO). 

In January 2010, the Board remanded the claim for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  In November 2011 the Veteran was provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The Veteran has not offered a response to the medical expert opinion.


FINDING OF FACT

A left wrist disability to include Kienbock's disease was not affirmatively shown to have been present in service, a left wrist disability to include Kienbock's disease as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service, a left wrist disability to include Kienbock's disease, first diagnosed after service beyond the one year presumptive period for arthritic changes as a chronic disease, is unrelated to an injury or disease or event in service.




CONCLUSION OF LAW

A left wrist disability to include Kienbock's disease was not incurred in or aggravated by service and service connection for the left wrist disability to include Kienbock's disease may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  


The RO provided pre- adjudication VCAA notice by letter, dated in December 2006.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and afforded the Veteran a VA examination in November 2008.  A medical opinion pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901 was obtained in November 2011.




In February and March 2010, the RO sent the Veteran letters requesting private medical records, but there is no record of response from the Veteran.  As no new records were received, a VA examination was not required under the directive in the Board's remand in January 2010.  

The report of the VA examination and the VHA opinion are adequate to decide the claim.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).





For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record show that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

As the Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence. 38 U.S.C.A. § 1154(b). 



The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board).) 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).




Facts

The Veteran is seeking service connection for a left wrist disability to include Kienbock's disease with a left radiocarpal fusion and proximal row carpectomy.  

In August 1969, while serving in Vietnam, the records show that an ammunition box fell on the Veteran's left hand.  The Veteran has elaborated that he was sitting in a helicopter with his hands behind his back to brace himself, when someone threw an ammunition box onto his outstretched fingers on his left hand.  

The service treatment records show that the Veteran suffered trauma to the left hand over the proximal interphalangeal joints of the left long, ring, and middle fingers, with the injury to the long finger the most serious.  X-rays were negative.  There was no evidence of a tendon injury or of neurovascular impairment.  

After the treatment of the initial injury, the remainder of the service treatment records, including the separation examination, contains no complaint, finding, or history of a left hand or left wrist abnormality.  

After service, there is no record of left wrist symptoms until July 2003, when the Veteran sought treatment by VA for left wrist pain, which he described as a chronic pain that started with the injury in service.  The diagnostic testing showed avascular necrosis of the lunate bone.  By April 2007, the condition had progressed to Kienbock's disease with an associated finding of arthritis.  In February 2008, the Veteran underwent surgery, a left radiocarpal fusion and proximal row carpectomy.  

The Veteran worked for 35 years and rose from busboy to manager and maitre d' at country club.  Since retirement he had worked part-time as a waiter. 






On VA examination in November 2008, the VA examiner noted the injury to the Veteran's left hand in service when the ammo box landed on his outstretched fingers of the left hand.  The diagnosis was fusion of the left wrist in association with a proximal row carpectomy.  The VA examiner noted that the direct trauma was to the dorsum of the left hand and mainly to the fingers and that X-rays of the left hand were negative.  There was no record of direct trauma to the wrist.  In the absence of record indicating trauma or any indication of wrist problems in the years following service, the VA examiner concluded that Kienbock's disease was not caused by or the result of the trauma to the left fingers in service . 

In November 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The expert, an orthopedic surgeon, was asked whether it is at least as likely as not that the current left wrist disability, Kienbock's disease, is related to in service injury the left hand, which primarily involved the fingers. 

The VHA expert reviewed the file and noted the lack of direct injury to the wrist in service.  The VHA expert stated the etiology of the Kienbock's disease, including its origin and natural history, remained uncertain, and that the medical literature was rife with theories about the cause of the avascular necrosis of the lunate bone from circulatory problems to factures and dislocations to anatomic variations of the wrist anatomy to diseases such as lupus and scleroderma and thus a definitive cause of Kienbock's disease could not be determine.

The VHA expert explained that in the absence of a record of direct injury to the left wrist or of any known or suspected conditions related to Kienbock's disease, it is less likely than not that the Veteran's Kienbock's disease was related to the injury to the left hand and that injury in service could not be construed as fitting any known or postulated etiology of Kienbock's disease.





Analysis

To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted. 

On the basis of the service treatment records alone, a left wrist disability to include Kienbock's disease (Kienbock's disease) was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

The Veteran is competent to testify to the events in service, including the incident when an ammo box was tossed and landed on his left hand.  38 C.F.R. § 3.159.  Further, the injury is documented as involving the fingers of the left hand, although not to the left wrist.  

The Board finds that the Veteran's statements and testimony are credible, even though there is no official record of direct injury to the wrist.  The Board therefore finds the Veteran was injured by an ammo box that landed on the fingers of the left hand. 

As the Veteran suffered an injury to the left hand and as the Veteran currently has symptoms involving the residuals of surgery for Kienbock's disease, the question becomes whether the current Kienbock's disease is related to the ammo box injury incurred in service. 

And service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).


After service, the evidence in support of continuity of symptomatology consists of the Veteran's statements and testimony that his left wrist pain began in service and he still has left wrist pain, even after surgical treatment.  As a lay person, the Veteran is competent to describe left wrist pain, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

And the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).

As the Veteran is competent to describe symptoms of a left wrist pain and as the Board finds that the Veteran's statements and testimony in describing left wrist pain credible, there is satisfactory evidence of continuity of symptomatology, but as it does not necessarily follow that there is a relationship between the current Kienbock's disease, and the continuity of symptomatology that the Veteran avers, as medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent). 






Although the Veteran is competent to describe left wrist pain, a left wrist disability such as Kienbock's disease is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage, 10 Vet. App. at 498 (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, the Veteran as a lay person is competent to identify a simple medical condition, to relate a contemporaneous medical diagnosis, or to relate symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).) 

Kienbock's disease is slowly progressive osteochondrosis of the semilunar (carpal lunate) bone of the wrist.  Dorland's Illustrated Medical Dictionary, 544 (31st Edition 2007).

As the presence or diagnosis of Kienbock's disease, or osteochondrosis of the lunate bone, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, and as the medical condition is not one under case law that has been found to be capable of lay observation, the presence or diagnosis of Kienbock's disease is not a simple medical condition that the Veteran is competent to identify or to diagnose.  





See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see Barr, 21 Vet. App at 303 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition). 

And no factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion that he has a left wrist disability to include or that led to Kienbock's disease resulting service is not competent evidence and to this extent his statements and testimony are not admissible as evidence of the presence or diagnosis of left wrist disability since service based on continuity.

To extent the Veteran offers an opinion that his Kienbock's disease is related to pain which began in service, as a lay person the Veteran's opinion is limited to inferences that are reasonably based on the Veteran's perception.  As the Veteran's opinion on causation cannot be reasonably based on his personal observation, as the medical condition, Kienbock's disease is not one under case law that has been found to be capable of lay observation, and as the medical condition is not a simple one, the Veteran's opinion on causation is not competent evidence.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion in this case.  To this extent, the Veteran's opinion on causation is not competent evidence and the Veteran's opinion is not admissible. 

And while the Veteran is competent to report a contemporaneous medical diagnosis, there is no pertinent diagnosis before April 2007, which is well beyond the one-year presumptive period after discharge from service in 1970, for presumptive service connection for left wrist disability generally or Kienbock's disease in particular as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  



As for the Veteran relating symptoms that later support a diagnosis by a medical professional, no medical professional has related the Veteran's left wrist disability of Kienbock's disease to the ammo box incident in May 1969.  

Rather the competent evidence consists of the opinion of the VA examiner, who is an orthopedic surgeon, stating that Kienbock's disease was not due to an injury in service because of the lack of injury to the left wrist in service, as well as a lack of treatment until many years after service.  And the VHA expert, also an orthopedic surgeon, expressed the opinion that in the absence of direct injury to the left wrist, the reported injury could not be construed as fitting any known or postulated etiology of Kienbock's disease.

The VA examiner did not detail how the lack of noted injury to the wrist in service resulted in his conclusion that the Veteran's Kienbock's disease is less likely than not related to service.  The VHA examiner, however, offered an explanation, citing a review of the medical literature, that the literature offered several causes of Kienbock's disease that include circulatory problems, fractures and dislocations, anatomic variations of the wrist anatomy, and diseases such as lupus and scleroderma, but the Veteran did not have a documented fracture or dislocation of the wrist due to the injury or documentation of any of the other potential etiologies such as a disease like lupus or a circulatory problem.  

The VHA expert concluded therefore it was less likely than not that the Veteran's Kienbock's disease was related to the injury to the left hand.  Stated another way, the VHA expert was not asserting the cause of Kienbock's disease was speculative, but rather, it could be narrowed down to several potential causes, but since the ammo box injury did not result in any one of the potential causes, there was no relationship between the ammo box injury and the post-service Kienbock's disease.  






In light of the foregoing, the Board finds that the opinion of the VHA orthopedic surgeon is persuasive evidence against the claim.  Accordingly, the weight of the medical evidence is against an association or link between Kienbock's disease in the left wrist and the in-service injury in August 1969. 

As there is no favorable competent evidence relating the Veteran's current left wrist disability, including Kienbock's disease, to the injury in service, the preponderance of the evidence is against the claim, including on the basis of either continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left wrist disability to include Kienbock's disease is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


